

115 HR 7035 IH: National Strategy To Increase Life Expectancy Act of 2018
U.S. House of Representatives
2018-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7035IN THE HOUSE OF REPRESENTATIVESOctober 5, 2018Ms. Wasserman Schultz (for herself, Ms. Jackson Lee, and Ms. Kelly of Illinois) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for a National Strategy To Increase Life Expectancy, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Strategy To Increase Life Expectancy Act of 2018. 2.FindingsThe Congress makes the following findings:
 (1)United States life expectancy at birth, formerly longer than many other wealthy nations, has lagged over the past four decades and currently stands at 78.6 years compared with the Organization for Economic Cooperation and Development average of nearly 81 years.
 (2)If United States life expectancy matched the Organization for Economic Cooperation and Development average, more than 210,000 deaths would be prevented annually.
 (3)United States life expectancy declined in 2015 and 2016, the first decline in 2 consecutive years since a deadly influenza pandemic caused declines in 1962 and 1963.
 (4)Preliminary data indicates that United States life expectancy declined in 2017, which would mark the first decline in 3 consecutive years since 1916–1918, which included the Spanish influenza pandemic that killed an estimated 675,000 Americans.
 (5)The gap in life expectancy between the United States and the Organization for Economic Cooperation and Development has been attributed in part to numerous factors, including the opioid epidemic, smoking, obesity, insufficient exercise, infant mortality, maternal mortality, affordable access to high-quality health care, gun violence, economic inequality, and social isolation.
 (6)There is significant and growing inequality in life expectancy in the United States based on socioeconomic status, race, ethnicity, and geography.
 3.National Strategy To Increase Life ExpectancyThe Public Health Service Act is amended by inserting after section 310A of such Act (42 U.S.C. 242s) the following new section:
			
				310B.National Strategy To Increase Life Expectancy
 (a)In generalThe Secretary shall develop and maintain a national strategy to be known as the National Strategy To Increase Life Expectancy (in this section referred to as the National Strategy) for increasing life expectancy in the United States to, at minimum, the average life expectancy in the member countries of the Organization for Economic Cooperation and Development.
					(b)Process; transmittal to Congress and public release
 (1)ProcessThe Secretary shall— (A)develop the National Strategy and each update thereto in consultation with—
 (i)other Federal departments and agencies as appropriate; and (ii)medical professionals, patient advocates, and experts in public health and other subject matter areas impacting life expectancy; and
 (B)shall publish a proposed version of the National Strategy and each update thereto in the Federal Register and provide a period of at least 30 days for the public to submit comments on each such proposal before finalizing the National Strategy or update, respectively.
 (2)Transmittal; releaseNot later than 2 years after the date of enactment of the National Strategy To Increase Life Expectancy Act of 2018, the Secretary shall— (A)transmit the final National Strategy to the appropriate congressional committees; and
 (B)release the final National Strategy to the public. (3)UpdatesEvery 2 years following the transmittal under paragraph (2) of the initial National Strategy, the Secretary shall—
 (A)make updates, as the Secretary determines appropriate, to the National Strategy pursuant to the process described in paragraph (1);
 (B)transmit the updated National Strategy to the appropriate congressional committees; and (C)release the updated National Strategy to the public.
							(4)Appointment of senior official
 (A)In generalThe Secretary shall designate a senior official at the Department of Health and Human Services to be responsible for coordinating the development, updating, and implementation of the National Strategy.
 (B)DutiesThe duties of the official designated under paragraph (1) shall include— (i)acting as a liaison with all Federal agencies regarding the development, updating, and implementation of the National Strategy;
 (ii)working to ensure that there is proper coordination among agencies in developing, updating, and implementing the National Strategy;
 (iii)being knowledgeable about budget priorities and familiar with all efforts within the Department of Health and Human Services impacting life expectancy; and
 (iv)communicating the National Strategy to Congress and being available to answer questions related to the National Strategy at congressional hearings, if requested by committees of appropriate jurisdiction, on the contents of the National Strategy and the progress of the Department of Health and Human Services in implementing the National Strategy.
								(c)Contents
 The National Strategy shall include the following: (1)CausesAn identification of the most significant causes of premature death in the United States, including an analysis of the relative importance of the opioid epidemic, smoking, obesity, insufficient exercise, infant mortality, maternal mortality, affordable access to high-quality health care, gun violence, economic inequality, social isolation, and such other factors or causes as the Secretary determines to be significant, in preventing the life expectancy in the United States from being as high as the average life expectancy in the member countries of the Organization for Economic Cooperation and Development.
 (2)Analysis of recent absolute declineA discussion of and data regarding— (A)in the initial National Strategy, the absolute decline of life expectancy in the United States preceding the enactment of the National Strategy To Increase Life Expectancy Act of 2018; and
 (B)in each update to the National Strategy, any absolute decline of life expectancy in the United States over the period since the previous transmittal of the National Strategy pursuant to subsection (b).
 (3)Analysis of inequality in life expectancy within the United StatesA discussion of and data regarding the inequality in life expectancy within the United States. (4)Analysis of differences in life expectancy by sexA discussion of and data regarding differences in life expectancy, including differing causes of premature death, between men and women.
 (5)Analysis of differing causes of premature death by ageA discussion of and data regarding differing causes of premature death for Americans of different age groups, and how such differing causes have contributed to the gap between the life expectancy in the United States and the average life expectancy in the member countries of the Organization for Economic Cooperation and Development.
 (6)Evaluation of existing effortsAn assessment of the effectiveness of and ways in which the Federal Government is addressing the causes identified under paragraphs (1), (2), (3), (4), and (5) which shall include a projection of life expectancy in the United States in each of the next 10 years.
 (7)Proposed changesA discussion of comprehensive, research-based, long-range, quantifiable proposed changes to efforts in order to—
 (A)expeditiously increase the life expectancy in the United States to, at a minimum, the average life expectancy in the member countries of the Organization for Economic Cooperation and Development; and
 (B)significantly reduce the inequality in life expectancy within the United States. (8)Projection of life expectancy gains with implementation of proposed changesA projection of life expectancy in the United States in each year of implementation of the changes proposed in the National Strategy, and a projection of the life expectancy in the member countries of the Organization for Economic Cooperation and Development in each of those years, until such year as the projected life expectancy in the United States equals or exceeds the projected average life expectancy in the member countries of the Organization for Economic Cooperation and Development.
 (9)BudgetA proposed budget that identifies sufficient resources needed to successfully execute the National Strategy until such year as the projected life expectancy in the United States equals or exceeds the projected average life expectancy in the member countries of the Organization for Economic Cooperation and Development.
 (10)Authority for proposed changesFor each change proposed in the National Strategy, a determination of which, if any, Federal department or agency should be responsible for implementing such change and whether the department or agency has the authority and resources to do so.
 (d)ImplementationThe head of each Federal department or agency shall, pursuant to authority vested in the department or agency by provisions of law other than this section, work to implement each proposed recommendation in the National Strategy, as applicable, unless the National Strategy indicates that the department or agency needs additional resources or authorities to undertake such implementation.
 (e)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated— (1)$2,000,000 for each of fiscal years 2020 and 2021; and
 (2)$1,000,000 for each of fiscal years 2022 through 2029.. 